DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-12 are allowed over the prior art of record as amended by the applicant on 04/19/2022.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure or method recited in independent claims 1 and 10.
The closest prior art of record is Regittnig et al. (PGPub 2014/0221965); Reinke et al. (PGPub 2011/0124996); and Blomquist (PGPub 2010/0262078).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure or method comprising a drug delivery system, comprising: 
a reservoir configured to hold a drug; 
a drug applicator configured to inject or infuse the drug; 
a pump configured to generate a flow of the drug from the reservoir to the drug applicator; and 
a control system comprising a pressure sensor configured to measure pressure signals indicative of resistance against the flow of the drug and a processor in communication with the pressure sensor; 
wherein the control system is configured to: 
detect with the pressure sensor a pressure signal indicative of the resistance against the flow of the drug while the drug is administered; 
compare the measured pressure signal to a reference value; and
generate display data and provide the display data to an output device when the measured pressure signal is above the reference value.
Specifically, regarding independent claims 1 and 10, the prior art to Regittnig, Reinke, and Blomquist, either alone or in combination, fails to disclose or render obvious the specific method, structural, and/or functional features as claimed;
wherein the generating of display data further comprising: 
scheduling a test reminder for a glucose level test event scheduled for a test event time; 
generating display data indicative of the test reminder; and 
providing the display data to the output device at the test event time.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/07/2022